Citation Nr: 0718497	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  05-30 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for myopia.

4.  Evaluation of post-traumatic stress disorder, currently 
rated as 30 percent disabling.

5.  Evaluation of irritable colon syndrome, currently rated 
as 10 percent disabling.

6.  Evaluation of hemorrhoids, currently rated as 
noncompensably disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant, her parents, and her sister


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION


The veteran had active service from April 2001 to August 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The veteran, her parents, and her sister appeared at a 
hearing before the undersigned Veterans Law Judge at the RO 
in April 2006.  A transcript of the hearing has been 
associated with the claims folder.

The issue of entitlement to service connection for a left 
knee disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Right knee disability was not manifest in service and is 
unrelated to the veteran's service.

2.  Myopia is not a disease for the purposes of entitlement 
to VA compensation benefits.

3.  PTSD is manifested by occupational and social impairment 
due to sleep disturbance, irritability, hyper vigilance, 
anxiety, avoidance, and difficulty concentrating.

4.  Irritable colon syndrome is manifested by frequent 
diarrhea; there is no evidence of constant abdominal 
distress.

5.  Hemorrhoids are manifested by no more than moderate 
symptoms; there is no competent evidence that they are large 
or thrombotic and irreducible, with excessive redundant 
tissue evidencing frequent recurrences.


CONCLUSIONS OF LAW

1.  Right knee disability was not incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.303 (2006).

2.  Service connection for myopia is precluded by governing 
regulations. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

3.  The criteria for a rating in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.125, 4.123, 4.127, 4.129, 4.130, 
Diagnostic Code 9411 (2006).

4.  The criteria for an initial evaluation in excess of 10 
percent for irritable bowel syndrome have not been met. 38 
U.S.C.A. §§ 1155 (West 2002 & Supp 2005); 38 C.F.R. § 4.114, 
Diagnostic Code 7319 (2006).

5.  The criteria for a compensable rating for hemorrhoids 
have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.114, Code 7336.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's claims were received in 
October 2004, after the enactment of the VCAA.

A letter dated in October 2004 apprised the veteran of the 
VCAA.  With respect to her claim for PTSD, the veteran was 
asked to provide specific information regarding stressors and 
treatment.  The evidence and information necessary to 
establish service connection was discussed.  The letter 
described the evidence that was of record.  The veteran was 
told how VA would assist her in obtaining evidence supportive 
of her claims.  She was advised of the actions that had been 
taken in the development of her claim.

An April 2006 letter described how VA establishes disability 
ratings and effective dates.

The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  She has 
been provided with every opportunity to submit evidence and 
argument in support of her claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  VA examinations have been 
conducted.  The veteran was afforded the opportunity to 
testify before the undersigned.  Neither the veteran nor her 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.

Analysis

Service Connection

As an initial matter, the Board notes that the veteran has 
not alleged that right knee disability or myopia were 
incurred in combat.  Therefore, the provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002) are not for application.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a).    

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2006).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that 
a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail).

	Right Knee

The veteran's service medical records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to her 
right knee. 

A September 2004 VA orthopedic consultation report reflects 
the veteran's complaint of bilateral knee pain.  She reported 
tendonitis of both knees in service, with treatment in Korea.  
Physical examination was normal.  X-rays revealed normal bone 
and joint spaces.  The impression was knee pain.  

In her October 2004 claim, the veteran noted tendonitis of 
both knees and indicated that she was treated during service.

On VA examination in November 2004, the veteran reported that 
she was diagnosed with tendonitis of the knees in service, 
with conservative treatment and return to duty.  She stated 
that pain with weightbearing activities had continued.  She 
complained of bilateral knee pain and swelling.  Physical 
examination was normal.  X-ray examination was normal.  The 
diagnosis was knee strain.  

Having carefully considered the evidence pertaining to the 
veteran's right knee, the Board concludes that service 
connection is not warranted.  In this regard, the Board 
observes that there is no indication of any disease or injury 
to the right knee in service.  The record does not include 
any evidence of a relationship between the current claimed 
right knee disability and the veteran's active service.

While the Board has considered the veteran's arguments that 
she has a current right knee disability and that such 
disability is related to service, she is not, as a layperson, 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Rather, the most probative 
evidence establishes that the veteran does not have  right 
knee disability that is related to a disease or injury in 
service.  Specifically, the Board notes that the November 
2004 examiner concluded that there was no true joint line 
tenderness, that the range of motion was normal, that the 
drawer and McMurray tests were negative, and that the range 
of motion was not limited by pain, weakness, fatigue, or lack 
of endurance.  As such, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim.  
Accordingly, service connection for a right knee disability 
is denied.

	Myopia

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are not diseases or 
injuries within the meaning of applicable legislation.  38 
C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed 
disease or injury, service connection may not be allowed for 
refractive error of the eyes, including myopia, presbyopia 
and astigmatism, even if visual acuity decreased in service, 
as this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  38 
C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter 
II, para. 11.07.  Thus, VA regulations specifically prohibit 
service connection for refractory errors of the eyes unless 
such defect was subjected to a superimposed disease or injury 
which created additional disability.  See VAOPGCPREC 82-90, 
55 Fed. Reg. 45711 (1990) (service connection may not be 
granted for defects of congenital, developmental or familial 
origin, unless the defect was subject to a superimposed 
disease or injury).

On service entrance examination in September 2000, the 
veteran's near and distant visual acuity was 20/20 
bilaterally.  In November 2002, the veteran reportedly had 
difficulty with her vision while driving and sought private 
treatment while she was on leave.  She was provided with a 
prescription for glasses.  In April 2003 the veteran 
complained of an object in her right eye, noting that it was 
irritated.  Examination revealed a white object on the 
veteran's iris.  On discharge examination in May 2004 the 
veteran's distant visual acuity was 20/30 on the right and 
20/25 on the left.  Near visual acuity was 20/20 bilaterally.  
Physical examination of the veteran's eyes was normal.

A VA examination was conducted in November 2004.  The veteran 
had limited acuity to 20/40 without correction.  A small 
myopic correction provided visual acuity of 20/25, which was 
noted to be within normal range.  External examination was 
unremarkable.  Slit lamp examination revealed no risk factors 
for glaucoma.  Dilated fundus examination showed a normal 
optic disc.  Indirect ophthalmoscopy was normal, and the 
Goldmann visual field was full.  The examiner concluded that 
the veteran had mild myopia.  He indicated that there were no 
structural abnormalities or ocular diseases.

At her hearing, the veteran testified that she sought 
treatment for visual difficulty while on leave and that she 
was given a prescription for glasses.  She expressed her 
belief that her military duties placed strain on her eyes and 
caused the decreased visual acuity.  She stated that she knew 
of no residuals of the foreign body noted in service.  

The Board acknowledges that the veteran's visual acuity 
decreased in service.  However, as noted above, absent 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, even if visual 
acuity decreased in service, as this is not a disease or 
injury within the meaning of applicable legislation relating 
to service connection.  The evidence establishes that there 
is no superimposed disease or injury.  In fact, the veteran's 
eyes were clinically normal on discharge examination in May 
2004.  Additionally, the VA examination revealed no 
structural abnormalities or ocular diseases.  

While the Board has considered the veteran's arguments that 
her military duties caused strain on her eyes and resulted in 
decreased visual acuity, she is not, as a layperson, 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu, supra.  Rather, 
the most probative evidence establishes that there is no 
superimposed disease or injury which has resulted in myopia.  
As such, the Board must conclude that the preponderance of 
the evidence is against the veteran's claim.  Accordingly, 
service connection for myopia is denied.

Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found.  In other words, 
the evaluations may be "staged."  Fenderson v. West, 12 Vet. 
App. 119, 126 (2001).  A disability may require re-evaluation 
in accordance with changes in a veteran's condition.  It is 
thus essential, in determining the level of current 
impairment, that the disability be considered in the context 
of the entire recorded history.  38 C.F.R. § 4.1 (2006).  
With regard to the present issues, the Board has determined 
that the disabilities have not significantly changed and that 
uniform evaluations are warranted.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).

	PTSD

PTSD is evaluated pursuant 38 C.F.R. § 4.130, Diagnostic Code 
9411, which provides for a 30 percent disability rating when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment or abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is indicated where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self of others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2006).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 41-
50 is assigned where there are, "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  A score of 51-60 is assigned where 
there are moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflict with peers or co-workers).  Id.

The veteran receives VA outpatient treatment for her PTSD.  
In August 2004, she requested medication for symptom 
management.  She reported sleep disturbance and nightmares.  
She stated that her energy level was low and that she would 
stay in bed all day if she did not push herself.  She 
endorsed irritability and difficulty concentrating, as well 
as hyper vigilance.  On mental status examination, the 
veteran's speech was clear, with normal rate and volume.  
Insight and judgement were within normal limits.  The 
veteran's affect was depressed and she was tearful at times.  
The diagnosis was depression, PTSD, and anxiety.  

In September 2004 the veteran reported that she had gone back 
to school at Boston College, two nights per week.  Her mood 
was sad.  She reported that feelings of depression started 
while she was in Iraq.  She indicated that she was distancing 
herself from her boyfriend and that she planned to end the 
relationship.  The assessment was depression and PTSD.  The 
provider assessed the veteran's Global Assessment of 
Functioning (GAF) score as 51.

In October 2004 the veteran reported that continued to have 
combat related nightmares and a high level of anxiety.  She 
also reported flashbacks, heightened startle response, and 
avoidance of war related stimuli.  She stated that she was 
sleeping somewhat better over the past four weeks and that 
she was doing well in her college classes.  On mental status 
examination, the veteran was fully alert and well oriented.  
She was moderately depressed.  There was no evidence of 
psychosis and the veteran denied suicidal and homicidal 
ideation.  Her GAF score was 45.

On VA psychiatric examination in November 2004, the veteran 
reported nightmares and painful memories.  She described 
alertness with nightmares and sleeplessness, as well as some 
paranoia at night.  She related her belief that her symptoms 
affected her ability to perform daily functioning.  She 
endorsed severe anxiety and depression, noting that she was 
easily "stressed out" and felt helpless at times.  The 
examiner noted that the veteran was a full time student at 
Boston College, attending classes nights and weekends.  The 
veteran described close relationships with her parents and 
two siblings.  She reported that she had a boyfriend.  She 
related that she tended to avoid remembering the stressful 
incidents she experienced in service.  She noted a marked 
diminished interest in participation in activities, and that 
she felt detached or estranged from others.  She endorsed 
difficulty falling asleep, irritability, outbursts of anger, 
exaggerated startle response, difficulty concentrating, and 
hyper vigilance.  On mental status examination, the veteran 
was noted to be intelligent.  She was depressed and anxious.  
The examiner pointed out that the veteran's anxiety was a 
more generalized state, and that such symptoms did not seem 
like panic attacks.  She reported that her motivation was 
reduced even though she was a student and was trying to work 
outside the home.  Abstract thinking was intact.  The veteran 
denied suicidal and homicidal ideation.  The diagnosis was 
PTSD.  The examiner provided a GAF score of 55.

At her April 2006 hearing, the veteran testified that she 
worked as a unit coordinator in a labor and delivery 
department, which was a clerical position.  She stated that 
she had reduced her hours from 40 to 32 per week, and that 
she was a full time college student.  She indicated that she 
was often tired and did not feel like going to work or 
school.  

Upon careful review of the evidence pertaining to the 
veteran's PTSD, the Board concludes that an evaluation in 
excess of 30 percent is not warranted.  In this regard, the 
Board acknowledges that a VA psychiatrist provided a GAF 
score of 45 in October 2004.  However, he did not discuss the 
basis for such score, and other VA outpatient treatment 
records show GAF scores in the 50s.  In fact, the October 
2004 treatment record reflects that the veteran had been 
sleeping better over the previous four weeks and was doing 
well in her college classes.  She was moderately depressed at 
that time.  The Board additionally notes that in November 
2004 the VA examiner, following an extensive interview and 
examination, concluded that the veteran's GAF score was 55.  
He related that the veteran's PTSD did not cause difficulty 
in activities of daily living and that she was mentally 
capable of managing her VA benefits.  He also noted that the 
veteran had not demonstrated difficulty with work and social 
relationships, although her social relationships were limited 
at the time of the examination.  

The veteran's PTSD is manifested by sleep disturbance, 
depression, anxiety, hyper vigilance, and difficulty 
concentrating.  The veteran is a full-time student and also 
works more than 30 hours per week.  In summary, the evidence 
reflects no more than moderate symptoms associated with the 
veteran's PTSD.  As such, the Board finds that the evidence 
as a whole demonstrates that the veteran's symptoms are 
adequately addressed by the currently assigned 30 percent 
evaluation.  The evidence demonstrates that the criteria for 
a 50 percent evaluation are mot met for this period.  There 
is no indication of circumstantial, circumlocutory or 
stereotyped speech; panic attacks; difficulty understanding 
complex commands; impairment of memory; or impaired judgment 
or abstract thinking.

The Board notes that the veteran is competent to report that 
her PTSD is worse.  However, she is not a medical 
professional and her opinion is not competent in regard to 
matters requiring medical expertise.  Espiritu, supra.  
Rather, the more probative evidence consists of that prepared 
by neutral skilled professionals, and such evidence 
demonstrates that an evaluation in excess of 30 percent for 
PTSD is not warranted.  The evidence also demonstrates that 
the disability has not significantly changed during the 
period of this appeal, and that a uniform evaluation is 
warranted.  Fenderson, supra.

	Irritable Colon Syndrome

Irritable colon syndrome is evaluated pursuant to Diagnostic 
Code 7319, which provides that a 10 percent evaluation is 
assignable for moderate irritable colon syndrome (spastic 
colitis, mucous colitis, etc.) with frequent episodes of 
bowel disturbance and abdominal distress.  A 30 percent 
evaluation is assignable for severe irritable colon syndrome 
with diarrhea, or alternating diarrhea and constipation and 
more or less constant abdominal distress.  38 C.F.R. § 4.114, 
DC 7319 (2006).

An August 2004 VA outpatient treatment note indicates that 
the veteran had gained 56 pounds in the past five months.  
Examination in September 2004 revealed normal, active bowel 
sounds.  The veteran's abdomen was soft and nontender.  

On VA examination in November 2004, the veteran reported 
frequent abdominal cramps and diarrhea since April 2003.  She 
could not identify any trigger factors.  She reported that 
she averaged five to six bouts of watery diarrhea per day and 
that she occasionally experienced bloody and painful 
diarrheas one to two times per month.  She related that the 
diarrhea was typically painless, but that she did experience 
sensitivity in her perianal area due the frequent bowel 
movements.  She stated that Imodium and similar medications 
were not particularly helpful.  She denied any significant 
weight loss, loss of appetite, or urinary symptoms.  Physical 
examination revealed no signs of palmar erythema, spider 
nevi, or generalized muscle wasting or weakness.  Bowel 
sounds were normal and there was no tenderness, superficial 
venous distension or striae, masses, ascites, or 
organomegaly.  There was no edema of the extremities.  The 
diagnosis was frequent diarrhea that was consistent with 
irritable colon syndrome.  The examiner noted that the 
veteran had no signs of malnutrition or anemia and that her 
medical conditions had not affected her school performance or 
daily living to a significant extent.  

At her hearing, the veteran's representative stated that she 
had severe symptoms, to include abdominal distress.  The 
veteran testified that she had severe stomach cramps and that 
it took her 20 minutes to go to the bathroom, which would 
relieve her cramps.  She indicated that there was sometimes 
blood in  her bowel movements.  She stated that she was 
rarely constipated.  She denied that the condition was 
affected by her diet.  She stated that although she gained 
weight after service discharge, she did not think that it was 
related to the irritable colon syndrome.    

Upon review of the record, the Board concludes that an 
evaluation in excess of 10 percent for irritable colon 
syndrome is not warranted.  The evidence establishes that, at 
worst, the veteran suffers from frequent bouts of diarrhea 
which is accompanied by cramping.  The veteran has denied 
constipation and anemia, as well as weight loss associated 
with this disability.  There is no indication of more or less 
constant abdominal distress.  The medical evidence reflects 
normal bowel sounds on physical examination.  Moreover, the 
November 2004 VA examiner concluded that the veteran's 
medical conditions had not affected her school performance or 
daily living to a significant extent.

As noted above, the veteran is competent to report that her 
disability is worse.  However, she is not a medical 
professional and her opinion is not competent in regard to 
matters requiring medical expertise.  Espiritu, supra.  
Rather, the more probative evidence consists of that prepared 
by neutral skilled professionals, and such evidence 
demonstrates that the criteria for an evaluation in excess of 
10 percent for irritable bowel syndrome are not met.  

	Hemorrhoids

Under Diagnostic Code 7336, a noncompensable evaluation is 
warranted for mild or moderate hemorrhoids, internal or 
external.  A 10 percent evaluation is assigned in cases of 
large or thrombotic and irreducible hemorrhoids, with 
excessive redundant tissue evidencing frequent recurrences.  
A 20 percent evaluation is assigned in cases of persistent 
bleeding and secondary anemia, or with fissures.

On VA examination in November 2004, the veteran reported 
sensitivity in her perianal area due to frequent bowel 
movements.  On physical examination, there was no reduction 
of lumen.  Sphincter control was good and there were no 
fissures or ulcerations.  No external hemorrhoids were seen.  
A small, nontender, reducible internal hemorrhoid was felt.  
It was not thrombosed and there was no bleeding.

At the April 2006 hearing, the veteran's representative 
alleged that the veteran had persistent bleeding, fissures, 
and secondary anemia.  When asked whether her doctor had told 
her that she was anemic due to hemorrhoids, the veteran 
stated that she was not sure.  She stated that after a bowel 
movement, she had blood on the toilet paper.  She indicated 
that she was not using any type of treatment for the 
hemorrhoids because she went to the bathroom too much.  

Having reviewed the evidence pertaining to this disability, 
the Board has concluded that a compensable evaluation is not 
warranted.  The medical evidence reveals one nontender, 
reducible internal hemorrhoid which is not thrombosed.  Such 
symptoms are considered to be no more than moderate in 
severity.  A higher evaluation requires the presence of large 
or thrombotic and irreducible hemorrhoids, with excessive 
redundant tissue evidencing frequent recurrences.  The 
medical evidence in this case does not reflect such symptoms.  

The Board acknowledges that veteran is competent to report 
her symptoms.  She is not, however, a medical professional 
and her opinion is not competent in regard to matters 
requiring medical expertise.  Espiritu, supra.  The most 
probative evidence establishes that the veteran's hemorrhoids 
are not large or thrombotic or irreducible and that there 
have not been frequent recurrences.  Rather, the hemorrhoids 
are small and not thrombosed.  This objective evidence, 
prepared by a skilled professional, is far more probative 
than the veteran's unsupported lay statements.  The 
preponderance of the evidence is against a compensable 
evaluation and there is no doubt to be resolved.  
Consequently, the benefit sought on appeal is denied.


ORDER

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for myopia is denied.

Entitlement to an evaluation in excess of 30 percent for PTSD 
is denied.

Entitlement to an evaluation in excess of 10 percent for 
irritable colon syndrome is denied.

Entitlement to a compensable evaluation for hemorrhoids is 
denied.


REMAND

The service medical records show that the veteran was seen 
for complaints of left knee pain in May 2004.  An X-ray 
revealed degenerative spurring of the patella.  

On VA orthopedic consultation in September 2004, physical 
examination of the veteran's knee was normal.  X-rays 
revealed normal bone and joint spaces.  The impression was 
knee pain.

On VA examination in November 2004, physical examination of 
the veteran's knee was normal.  X-rays were reported as 
normal.

The Board notes that neither the VA orthopedist nor VA 
examiner addressed the finding of degenerative spurring of 
the left patella in service.  A medical examination, with 
discussion of the pertinent service medical records, is 
necessary to determine whether the veteran has any current 
left knee disability related to the finding in service.

In view of the foregoing, the Board finds that additional 
action is necessary before a final determination of the 
veteran's claim of entitlement to service connection for a 
left knee disability.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a VA orthopedic 
examination to determine the nature and 
etiology of any currently present left 
knee disability.  Upon examination and 
review of the entire claims folder, the 
examiner should identify all currently 
present left knee disability.  With 
respect to each currently present 
disability of the left knee, the examiner 
should  provide an opinion regarding 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any such disorder is related to any 
injury or disease in service.  

The examiner should specifically address 
the finding of degenerative spurring in 
the May 2004 service medical record.  If 
the examiner enters a diagnosis, such 
diagnosis must be justified by positive 
findings.  (Notably, the November 2004 
examiner entered a diagnosis of knee 
strain, but objectively, the veteran had 
a normal gait, normal range of motion, no 
joint line tenderness, negative drawer 
and McMurray tests, and no pain, fatigue, 
lack of endurance, weakness, or 
incoordination.)

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


